DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 12/7/2020.  Claim 2 and 10 have been cancelled.  Claim 20 is newly added.  Claims 1, 3, 5-9, and 11-18 have been amended.

Response to Arguments
	The objections to the drawings and the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The previous indication of dependent claim 10 as having allowable subject matter has been regrettable withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (U.S. Patent Application Publication No. US 2010/0100022 A1) in view of Buese (U.S. Patent No. 3,728,206), and further in view of Fuzak (U.S. Patent No. 3,024,786).
Regarding independent claim 1, Figure 9 discloses applicant’s claimed dressing
comprising:
a.    a layer of material (polyurethane foam, paragraph 0046), the layer having at least two material free regions (paragraph 0087) wherein the material free regions are in the form of sigmoidal patterns (see Figure 9), 
wherein the curvilinear patterns are non-intersecting and arranged adjacent to one another such that, upon application of a force to the dressing, after the dressing is applied to a wound, the at least two material free regions freely open from a closed position to an open position to facilitate stretching of the layer of non-swellable material from a first position to a second position in the direction of the force and wherein once the force is no longer applied, the material free regions freely close to the closed position to facilitate movement of the layer of non-swellable material back to the first position from the second position; and
b.    a releasable layer (paragraphs 0040-0045 discloses removably film of polyurethane) releasably contacting the layer of non-swellable material while the at least two material free regions are in the closed position.
Greener reference does not disclose the sigmoidal patterns of the material free regions layer is curvilinear.
However, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s layer material of sigmoidal patterns such that is curvilinear, as it is an obvious matter of choice, which provides no unusual, unobvious, or 
Greener reference, further, does not disclose the layer of material is non-swellable.
	However, Buese teaches analogous dressing layer of foam material (14), column 4 lines 49-50 teaches polyester material which is known for possessing non-swelling feature).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s dressing layer material using polyester material, taught by Buese, as preferred polyester material is well known in dressing applications.
	The combination of Greener/Buese, presented above, does not disclose the curvilinear sigmoidal pattern in a surface density of from about 10 pattern units/in2 to about 14 patterns units/in2 of the surface of the layer of non-swellable material.
	However, Fuzak teaches an analogous wound dressing (2) comprising perforations (4), column 2 lines 8-29 describes the number of pattern in given squared area corresponds to degree of air permeability.
It has been held that optimization of results-effective variables involves only routine skill in the art and is not inventive but rather is in fact obvious to one skilled the art.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener/Buese’s dressing such that the curvilinear 2 to about 14 patterns units/in2 of the surface of the layer of non-swellable material, as such surface density provides proper air permeability for a specific application, as suggested by Fuzak. 
	Regarding claim 3, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the at least two material free regions are slits in the layer of non-swellable material (Figure 9 and paragraph 0087, Greener reference).
Regarding claims 5-6, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims,
wherein the non-swellable material forming the layer of material is polyesters.
Regarding claim 7, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the curvilinear sigmoidal patterns have a length (Figure 9 in Greener illustrates the curvilinear sigmoidal patterns have a length).
Regarding claim 8, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the lengths of each curvilinear sigmoidal pattern in a row is oriented perpendicular to the length of its adjacent curvilinear sigmoidal pattern in that row (see Figure 9 in Greener reference).
Regarding claim 9, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the curvilinear sigmoidal patterns have a width and further wherein the length of the curvilinear sigmoidal pattern is from about 1 to about 6 times the width of curvilinear sigmoidal pattern about 6 times the width of the curvilinear sigmoidal pattern).
Regarding claims 11-15, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims.
The combination does not explicitly discloses extensibility in the transverse or longitudinal direction at least 75% (claim 14), at least 100% (claim 11), at least 150% (claims 12 & 15), at least 425% (claim 13), as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf, 0.2 kgf, and 0.3 kgf, respectively.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  Since Greener/Buese/Fuzak describes the non-swelling material feature, it is implicit that Greener/Guese/Fuzak non-swelling feature of polyester material has been measured and verified accordingly that extensibility feature is met.
Regarding claims 16-17, the combination of Greener/Buese/Fuzak, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims.
The combination does not explicitly discloses extensibility of 45° diagonal directions at least about 425% (claim 17) and at least about 1125% (claim 17) more than the same layer of material without material free regions, as measured by the Stretchability Testxy described in the Specification, when applying a force of from about 0.1 kgf along such 45° diagonal direction of the layer of material.
Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  Since Greener/Buese/Fuzak describes the non-swelling material feature, it is implicit that Greener/Guese/Fuzak non-swelling feature of polyester material has been measured and verified accordingly that extensibility feature is met.
Regarding claim 18, the combination of Greener/Buese/Fuzak, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims.
The combination does not explicitly discloses extensibility in the z direction at least about 1 mm to about 8mm away from the xy-plane of the layer of material, as measured by the Stretchability Testxy described in the Specification, when applying a force of about 0.5 kgf along the z direction of the layer of material.
However, it is the Examiner's position that claimed limitations Stretchability Testxy described in the Specification is not a part of applicant's claimed invention, it is a mere recitation of a process for verifying a resulted extensibility feature or physical properties of claimed material.  Since Greener/Buese/Fuzak describes the non-swelling material feature, it is implicit that Greener/Guese/Fuzak non-swelling feature of polyester material has been measured and verified accordingly that extensibility feature is met.
Regarding claim 19, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the releasable layer comprises kraft papers (paragraph 0045 in Greener discloses backing sheet which is releasable from the material structure, the backing sheet is cardboard, which is interpreted to meet claimed limitations kraft papers).
Regarding claim 20, the combination of Greener/Buese/Fuzak, presented above, discloses applicants’ claimed dressing comprising all features as recited in these claims, wherein the length of at least on curvilinear sigmoidal pattern is oriented perpendicular to the length of an adjacent curvilinear sigmoidal pattern (see Figure 9 in Greener reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786